DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-8 and 11-16 are pending (claim set as filed on 10/22/2020).
	Applicant’s election of Group I directed to the composition is again acknowledged. Method claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, composition claims 1-8 and 11-12 are under examination.
	
Priority
	This application filed on 04/25/2018 has a provisional application no. 62/489,915 filed on 04/25/2017.

Withdrawal of Rejections
The response and amendments filed on 10/22/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 


Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Genkin (US 2018/0360925 A1 with a PCT filing date of 05/11/2016). 
Genkin’s general disclosure relates to the use of deoxyribonuclease (DNase) enzyme for inhibiting progression and for prevention and treatment of neurodegeneration (see abstract & ¶ [0002]). Genkin discloses circulating extracellular cell-free nucleic acids levels may be elevated in several diseases and conditions including cancer, infection, diabetes, etc. (see ¶ [0045], [0057]).
Regarding claim 1, Genkin teaches a therapeutically effective amount of the DNase enzyme is sufficient to destroy said extracellular DNA (e.g., is sufficient to decrease the average molecular weight of said extracellular DNA (e.g., as measured by gel electrophoresis)) in blood or cerebrospinal fluid or intestine of the patient (see ¶ [0046]). Genkin further teaches pharmaceutical compositions suitable for parenteral administration may comprise DNase in combination with one or more pharmaceutically acceptable sterile isotonic aqueous or non-aqueous solutions (see ¶ [0048], [0050], [0076]). Genkin teaches the DNase has extended half-life (e.g., is conjugated with polysialic acid) (see ¶ [0047], [0058]). Claim interpretation: since 
Regarding claims 3-4, Genkin teaches suitable aqueous and non-aqueous carriers which may be employed in the pharmaceutical compositions of the disclosure include water, ethanol, polyols (such as glycerol, propylene glycol, polyethylene glycol, and the like), and suitable mixtures thereof (see ¶ [0076]).
Regarding claims 2 and 5-12, Genkin teaches “said DNase is DNase I. In one embodiment, said DNase has extended half-life (e.g., is conjugated with polysialic acid or is protected from binding to actin by modification of actin binding-site)” (see ¶ [0047], [0058]).  
	Accordingly, the claimed invention appears to be anticipated by the reference product of Genkin. It is noted that the reference is silent regarding certain characteristics such as the “systemic clearance”, “volume of distribution”, “increased hydrolytic activity”, and “actin inhibitory properties”, but there is reason to believe that the reference product and claimed product are one and the same because both are directed to a therapeutic composition comprising DNase I conjugated with a water soluble polymer which indicates that the claimed functional characteristics should be present in the prior art invention as also as those instantly claimed. Moreover, they appear to treat pathological conditions related to increase amounts of circulating cell free DNA in the blood. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the .

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 2014/0134147 A1). 
	Jain’s general disclosure relates to methods for producing N-terminus derivatives of proteins in which a polysaccharide is reacted at the N-terminus of a protein or peptide; the derivatives are useful for improving pharmacokinetics and pharmacodynamics of proteins and peptides (see abstract & ¶ [0001], [0058]).
	Regarding claim 1, Jain teaches a composition comprising a population of polysialic acid derivatives of a DNase protein (see claim 30). Jain teaches polysialylation of DNase I (see ¶ [0137]-[0146]). Jain discloses the pharmaceutical compositions may be administered intravenously for human or veterinary use and may further comprise a formulation additive (see ¶ [0055]-[0056]).
Regarding claims 2 and 9-10, Jain teaches wherein the DNase is DNase I (see claim 31, ¶ [0137]).
Regarding claim 3, Jain teaches polysialic acid derivatives may have linking groups (see 0048]-[0050]).
Regarding claim 4, Jain teaches conjugating proteins to polyethylene glycol (see ¶ [0007]). Jain discloses that polysialic acid is highly hydrophilic whereas PEG is an amphiphilic molecule in nature (see ¶ [0008], [0036]).
Regarding claims 5-8, Jain teaches the polysaccharide is an anionic polysaccharide such as polysialic acid (PSA), heparin or chondroitin sulfate. Most preferably, the polysaccharide is 
Accordingly, as similar to above, the claimed invention appears to be anticipated by the reference product of Jain. It is noted that the reference is silent regarding certain characteristics such as the “volume of distribution”, “increased hydrolytic activity”, and “actin inhibitory properties” (e.g. limitations as seen in claims 1 and 11-12), but there is reason to believe that the reference product and claimed product are one and the same because both are directed to a therapeutic composition comprising DNase I conjugated with a water soluble polymer which indicates that the claimed functional characteristics should be present in the prior art invention as also as those instantly claimed. Moreover, they appear to treat pathological conditions related to increase amounts of circulating cell free DNA in the blood such as cystic fibrous and/or tumors. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/22/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the anticipation rejections of Genkin (US 2018/0360925 A1) or Jain (US 2014/0134147 A1). 
	In response to Applicant’s argument (addressing pages 6-7 of the remarks) that “Genkin fails to teach or suggest a deoxyribonuclease enzyme conjugate that has a systemic clearance and apparent volume of distribution each at least 50% or lower as compared to deoxyribonuclease enzyme that is not conjugated with a water soluble polymer”, this argument is not persuasive 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada.
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, a reference may be silent regarding what the composition is capable of doing, but since it has the same claimed structure then it should presumably be able to perform those functions. In other words, all of the wherein limitations in base claim 1 describes the composition’s functions but the emphasis is the claim’s structure of “a deoxyribonuclease enzyme conjugated with a water soluble polymer”. 
In response to Applicant’s argument (addressing page 7 of the remarks) that “Jain does not teach or suggest an increased distribution phase and reduced clearance of DNase conjugates 

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Genkin (US Patent no. 8,431,123 B2) in view of Jain (US 2014/0134147 A1). 
Regarding claim 1, Genkin’s general disclosure relates to a treatment of diseases that are associated with quantitative and/or qualitative changes of blood extracellular DNA wherein said treatment agent used to destroy said extracellular DNA is a DNase enzyme (see abstract). Genkin teaches introducing into the blood circulation system of a patient a DNase enzyme in a dose and regimen which is sufficient to decrease the average molecular weight of the blood extracellular DNA (see claim 1). Genkin discloses the use of parenterally administered DNase for destruction of DNA polymer (see col. 1, lines 46-53); or intravenous administration (see Examples). 
However, Genkin does not teach a DNase enzyme conjugated with a water soluble polymer (claim 1’s limitation); or wherein the DNase is DNase I (claims 2 and 9-10); or the limitations or features of the polymer as required by claims 3-8; or the DNAse has increased hydrolytic activity (claim 11); or loss of actin inhibitory properties (claim 12).
Jain’s disclosure is discussed above and reprised herein as it pertains to a composition comprising DNase I conjugated with a water soluble polymer. Jain discloses the biological properties of polysialic acids have been exploited to modify the pharmacokinetic properties of proteins and low molecular weight drug molecules. Polysialic acid derivatisation gives rise to dramatic improvements in circulating half-life for a number of therapeutic proteins (see ¶ [0002], [0058]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to conjugate a DNase I enzyme with a water soluble polymer such as taught by Jain in the composition of Genkin. The ordinary artisan would have been motivated to do so is because Jain discloses that it is well-known to modify polymers such as polysialic acids with enzymes to increase and/or enhance the pharmacokinetic and pharmacodynamics properties of the enzyme. Hence, the claimed invention is considered to be a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)). The ordinary artisan would have had a reasonable expectation of success because both Genkin and Jain are directed to a parenteral composition comprising a DNase enzyme.
	 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/22/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the obviousness rejections over the combination of Genkin (US Patent no. 8,431,123 B2) in view of Jain (US 2014/0134147).
In response to Applicant’s argument (addressing page 8 of the remarks) that “the present invention exhibits unexpected results. As noted in the specification (par. [0019])”, this argument is not persuasive because the cited prior art of Jain discloses the biological properties of 
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.");
III.    DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OF NONOBVIOUSNESS
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. 
Therefore, the cited prior art references discloses polysialic acid conjugate or modification would improve the pharmacokinetic properties of proteins and low molecular weight drug molecules. Applicant is invited to demonstrate comparative data illustrating significant difference with the cited prior arts.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 10-14 (claim set as filed on 09/03/2020) of co-pending Application No. 15/576,611. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘611 teaches a pharmaceutical composition comprising a DNase enzyme, wherein said 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653